Name: 92/453/EEC: Commission Decision of 30 July 1992 amending Commission Decision 81/547/EEC, 82/9/EEC, 81/132/EEC, 82/425/EEC and 92/222/EEC concerning the animal health conditions and veterinary certification of imports of fresh meat from the Yugoslav Republics of Serbia, Montenegro and Macedonia, Poland, Romania, Czechoslovakia and Bulgaria
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  animal product;  tariff policy
 Date Published: 1992-08-29

 Avis juridique important|31992D045392/453/EEC: Commission Decision of 30 July 1992 amending Commission Decision 81/547/EEC, 82/9/EEC, 81/132/EEC, 82/425/EEC and 92/222/EEC concerning the animal health conditions and veterinary certification of imports of fresh meat from the Yugoslav Republics of Serbia, Montenegro and Macedonia, Poland, Romania, Czechoslovakia and Bulgaria Official Journal L 250 , 29/08/1992 P. 0046 - 0048COMMISSION DECISION of 30 July 1992 amending Commission Decisions 81/547/EEC, 82/9/EEC, 82/132/EEC, 82/425/EEC and 92/222/EEC concerning the animal health conditions and veterinary certification of imports of fresh meat from the Yugoslav Republics of Serbia, Montenegro and Macedonia, Poland, Romania, Czechoslovakia and Bulgaria (92/453/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462//EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 3763/91 (2), and in particular Articles 14 and 16 thereof, Whereas Commission Decisions 81/547/EEC (3), as last amended by Decision 91/73/EEC (4), 82/9/EEC (5), 82/132/EEC (6), 82/425/EEC (7), as amended by Decision 92/244/EEC (8), and 92/222/EEC (9) lay down the requirements as regards animal health conditions and veterinary certification for imports of fresh meat from the Yugoslav Republics of Serbia, Montenegro and Macedonia, Poland, Romania, Czechoslovakia and Bulgaria; Whereas Council Directives 90/423/EEC (10) and 91/688/EEC (11) lay down additional health measures with regard to foot-and-mouth disease and classical swine-fever respectively; Whereas additional health protection measures, namely the prohibition of imports of fresh meat, must be taken against those countries which continue to carry out routine vaccination against classical swine-fever; whereas Bulgaria, Poland, Romania, Czechoslovakia and the Yugoslav Republics of Serbia, Montenegro and Macedonia continue to carry out such routine vaccinations; Whereas additional health protection measures have been laid down on a Community basis, with regard to foot-and-mouth disease and classical swine-fever; Whereas it is therefore necessary to amend the existing conditions in respect of imports of fresh meat from Bulgaria, Poland, Romania, Czechoslovakia and the Yugoslav Republics of Serbia, Montenegro and Macedonia laid down in the abovementioned Decisions; Whereas these amendments should not influence the importation of pig meat for purposes other than human consumption, such as pet food production or technical purposes such as covered by Commission Decision 89/18/EEC (12); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 81/547/EEC is hereby amended as follows: 1. In the title and throughout the body of the Decision the name of 'Yugoslavia' is replaced by the name 'Yugoslav Republics of Serbia, Montenegro and Macedonia'; 2. In Article 1 (1) - point (c) is deleted; 3. Article 2 is replaced by the following: 'Article 2 By way of derogation from Article 1, Member States may authorize the importation of fresh pigmeat from the Yugoslav Republics of Serbia, Montenegro and Macedonia for purposes other than human consumption. Such imports shall meet the conditions of Commission Decision 89/18/EEC (*) and conform to the guarantees laid down in the animal health certificate in accordance with Annex C, which must accompany each consignment. (*) OJ No L 8, 11. 1. 1989, p. 17.' 4. Article 4 is deleted; 5. In Annex C: - the title is replaced by the following: 'Animal health certificate for fresh meat of domestic animals of the porcine species, intended for purposes other than human consumption as referred to in Article 2 of Commission Decision 81/547/EEC, and intended for consignment to the European Economic Community.' - the words '(excluding Serbia and Vojvodina)' are deleted throughout the certificate; - footnote (1) is deleted; - footnotes (2) and (3) are renumbered (1) and (2). Article 2 Decision 82/9/EEC is hereby amended as follows: 1. In Article 1, paragraph 1, - in point (a) 'porcine' is deleted; 2. Article 2 is replaced by the following: 'Article 2 By way of derogation from Article 1, Member States may authorize the importation of fresh pigmeat from Poland for purposes other than human consumption. Such imports shall meet the conditions of Commission Decision 89/18/EEC (*) and conform to the guarantees laid down in the animal health certificate in accordance with Annex A, which must accompany each consignment. (*) OJ No L 8, 11. 1. 1989, p. 17.' 3. Article 4 is deleted; 4. In Annex A the title is replaced by the following: 'Animal health certificate - for fresh meat (1) of domestic animals of the bovine, ovine and caprine species, or - for fresh meat of domestic animals of the porcine species intended for purposes other than human consumption as referred to in Article 2 of Commission Decision 82/9/EEC, intended for consignment to the European Economic Community.' Article 3 Decision 82/132/EEC is hereby amended as follows: 1. In Article 1, paragraph 1, - in point (a) 'porcine' is deleted; 2. Article 2 is replaced by the following: 'Article 2 By way of derogation from Article 1, Member States may authorize the importation of fresh pigmeat from Romania for purposes other than human consumption. Such imports shall meet the conditions of Commission Decision 89/18/EEC (*) and conform to the guarantees laid down in the animal health certificate in accordance with Annex A, which must accompany each consignment. (*) OJ No L 8, 11. 1. 1989, p. 17.' 3. Article 4 is deleted; 4. In Annex A the title is replaced by the following: 'Animal health certificate - for fresh meat (1) of domestic animals of the bovine, ovine and caprine species, or - for fresh meat of domestic animals of the porcine species intended for purposes other than human consumption as referred to in Article 2 of Commission Decision 82/132/EEC, intended for consignment to the European Economic Community.' Article 4 Decision 82/425/EEC is hereby amended as follows: 1. In Article 1, paragraph 1, - in point (a) 'porcine' is deleted; 2. Article 2 is replaced by the following: 'Article 2 By way of derogation from Article 1, Member States may authorize the importation of fresh pigmeat from Czechoslovakia for purposes other than human consumption. Such imports shall meet the conditions of Commission Decision 89/18/EEC (*) and conform to the guarantees laid down in the animal health certificate in accordance with Annex A, which must accompany each consignment. (*) OJ No L 8, 11. 1. 1989, p. 17.' 3. Article 4 is deleted; 4. In Annex A the title is replaced by the following: 'Animal health certificate - for fresh meat (1) of domestic animals of the bovine, ovine and caprine species, or - for fresh meat of domestic animals of the porcine species intended for purposes other than human consumption as referred to in Article 2 of Commission Decision 82/425/EEC, intended for consignment to the European Economic Community.' Article 5 Decision 92/222/EEC is hereby amended as follows: 1. In Article 1, - point (b) is deleted; 2. Article 2 is replaced by the following: 'Article 2 By way of derogation from Article 1, Member States may authorize the importation of fresh pigmeat from Bulgaria for purposes other than human consumption. Such imports shall meet the conditions of Commission Decision 89/18/EEC (*) and conform to the guarantees laid down in the animal health certificate in accordance with Annex B, which must accompany each consignment. (*) OJ No L 8, 11. 1. 1989, p. 17.' 3. In Annex B - the title is replaced by the following: 'Animal health certificate for fresh meat of domestic animals of the porcine species, intended for purposes other than human consumption as referred to in Article 2 of Commission Decision 92/222/EEC, and intended for consignment to the European Economic Community.' - footnote (1) is deleted; - footnotes (2) and (3) are renumbered (1) and (2). Article 6 This Decision shall apply 15 days after the date of its notification to the Member States. Article 7 This Decision is addressed to the Member States. Done at Brussels, 30 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 356, 24. 12. 1991, p. 1. (3) OJ No L 206, 27. 7. 1981, p. 15. (4) OJ No L 43, 16. 2. 1991, p. 45. (5) OJ No L 8, 13. 1. 1982, p. 15. (6) OJ No L 60, 3. 3. 1982, p. 16. (7) OJ No L 186, 30. 6. 1982, p. 48. (8) OJ No L 124, 9. 5. 1992, p. 40. (9) OJ No L 108, 25. 4. 1992, p. 38. (10) OJ No L 224, 18. 8. 1990, p. 13. (11) OJ No L 377, 31. 12. 1991, p. 18. (12) OJ No L 8, 11. 1. 1989, p. 17.